DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 08/19/2021.
In the instant application, claims 1-20 cancelled; Claims 21-40 are newly added; Claims 21, 28 and 35 are independent claims; Claims 21-40 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2021 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Double Patenting Issue

The subject matter of the instant application appears to be related to the following:
U.S. Patent Application No. 14/195,243 (associated with Patent No. US 10,394,827 B2), entitled “Discovering Enterprise Content Based on Implicit and Explicit Signals,” 
U.S. Patent Application No. 14/469,943 (associated with Patent No. US 10,255,563 B2), entitled “Aggregating Enterprise Graph Content Around User-Generated Topics,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
U.S. Patent Application No. 16/275,386 (associated with Patent No. US 10/713,602 B2), entitled “Aggregating Enterprise Graph Content Around User-Generated Topics,” assigned to the same assignee, directed to similar subject matter, and having the same inventors.
	The Examiner has carefully considered the above patented applications for possible double patenting issues. However the claimed subject matter of the currently examined application is difference than mentioned patented applications. As such, the terminal disclaimer is not required.	
Allowable Subject Matter
Claims 21-40 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matter is directed to a method, a system, and a computer-implemented method for providing an aggregation of content based on user-generated topics. The invention comprising: receiving an indication of a selected topic; generating, based on the selected topic, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic; presenting one or more of the suggested content items as suggestions to associate with the selected topic; receiving a selection of a suggested 
Independent claims 21, 28 and 35 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, can be found: Metcalf (US 2015/0067505) teaches a method for recommending online media content to other users includes receiving a selection of media content rendered on content page. The media content is identified by a user for sharing. A list of topics associated with the user is generated for presenting on a user interface. The topics are descriptive of the media content selected for sharing. Evans (US 2014/0344288) teaches a system to receive a stream of content including a plurality of content items; retrieve a plurality of related content items; identify a topic for at least one of the plurality of related content item; rank the topics by relevance to the user and one of the plurality of items; associate the topic to the content item in the stream of content item where the topic is ranked as being relevant to the content item. Chang (US 2008/0091549) teaches a method for managing online content. The method comprising a selection of an item available from an online store is received, and one or more tags to be associated with the item are received from a member of an online community comprising users of the online store.
However, Evans, Metcalf and Chang do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 21, 28 and 35. For example, the prior arts do not teach of suggest the steps of “receiving an indication of a selected topic; generating, based on the selected topic, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic; presenting one or more of the suggested content items as suggestions to associate with the selected topic; receiving a selection of a suggested content item; and generating an association between the selected topic and the suggested content item.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.